RICHARDS, J.:
Epitomized Opinion
Girten and Doebel, while driving their automobiles in opposite directions on Spring Grove Ave. in Cincinnati, reached a street intersection at about the same time. Girten, in violation of a city ordinance, •turned to the left, colliding with the car driven by Doebel and pushing that car onto the sidewalk, injuring Curmayn. Curmayn, in an action for damages, after averring acts of negligence against Doebel, also averred that Girten was negligent in turning to the left without passing the center of the intersecting street. Curmayn failed to prove that Girten was negligent in this particular, although .general negligence was proved. Girten, although he made no motion to make the petition more definite, claims that the particular negligence alleged must be proved to sustain a verdict for Cur-mayn. Judgment for Curmayn in the lower court. Held by the Court of Appeals in affirming the lower court:
1. Pleadings will be liberally construed with a view to accomplishing substantial justice. In the absence of a motion -to make the petition more definite the language of the petition will be construed as amounting to a general charge of negligence.